Stiles, J.
(concurring').—In my judgment the court is in error in its treatment of the case of Wilson v. Seattle, supra. It is correct in saying that the language used in that decision was unfortunate, for the proper ground of that decision was that in a case of certiorari, where nothing was presented but the record, the court could know whether there had been publication or not only from the record; and as that contained no proof of any publication the conclusion must necessarily be that there had been none. But certiorari was permitted in the Wilson case only because the property owner had no other way of preserving his rights, and thé judgment resulted in setting aside the assessment, because the law had taken away the defense of the owner upon all but technical grounds. Here, however, the proceeding is a foreclosure, under the charter of 1886, and all defenses can be presented, and the whole matter adjusted upon an equitable basis; therefore the Wilson case has no application, and I concur in the result.